Citation Nr: 0944988	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-34 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, 
Michigan


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred during home nursing care provided from May 31, 2005 
to October 8, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1943 to July 
1944.  He died in October 2005.  The appellant is his 
surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision by the Department of 
Veterans Affairs (VA) Medical Center in Saginaw, Michigan.
 

FINDINGS OF FACT

1.  The Veteran died in October 2005.  At the time of the 
Veteran's death, service connection was established for 
postoperative vagotomy, subtotal gastrectomy, and 
cholecystectomy with a 40 percent rating; left leg peripheral 
neuropathy with a 40 percent rating; and right leg peripheral 
neuropathy with a 40 percent rating.  The Veteran had been 
assigned a total disability rating based on individual 
unemployment (TDIU), permanent in nature.  Service connection 
was also established for the cause of the Veteran's death.

2.  The Veteran received private home nursing care from May 
31, 2005 to October 8, 2005.

3.  VA payment for the costs of home nursing care from May 
31, 2005 to October 8, 2005, was not authorized prior to the 
Veteran's undergoing that care, and an application for 
authorization was not made to VA within 72 hours after care 
was commenced.

4.  A delay in treatment would not have been hazardous to the 
life or health of the Veteran.


CONCLUSION OF LAW

Payment or reimbursement for medical expenses incurred for 
home nursing care from May 31, 2005 to October 8, 2005, is 
not warranted.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 
2009); 38 C.F.R. § 17.120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on interpretation of the law, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz.  Although the Court said in Wensch that VCAA did 
not apply in such cases, it may be more accurate to say that 
VCAA applied, but that its notice and duty to assist 
requirements had been satisfied.  When it is clear that there 
is no additional evidentiary development to be accomplished, 
there is no point in remanding the case.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  In this case, additional evidence could not 
possibly change the outcome of the case.  Thus, VCAA is 
inapplicable.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  The information regarding the Veteran's service-
connected disabilities and the disability ratings is of 
record and there is no further evidence to be obtained in 
that regard.

Moreover, because the claim in this case is governed by the 
provisions of Chapter 71 of Title 38 of the United States 
Code, the VCAA and its implementing regulations are not 
applicable to such claims.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 
(2004).

B.  Law and Analysis

In this appeal, the appellant is seeking payment of the cost 
of home nursing care services provided to the Veteran from 
May 31, 2005 to October 8, 2005.  According to written 
statements contained in the claims file, the appellant 
asserts that the medical treatment the Veteran received 
during this period was necessary because the Veteran's 
condition had deteriorated to the point that he was unable to 
travel to the VA outpatient clinic in Oscoda, Michigan, or 
the VA Medical Center in Saginaw, Michigan.  June 2006 
statement with notice of disagreement.  She further contends 
that the Veteran contacted both facilities to request home 
care and nursing services and was told that such services 
were not available.  

For the purposes of this appeal, the Board notes that the 
appellant and Veteran resided in Alpena, Michigan, 
approximately 143 miles from the VA Medical Center in 
Saginaw, and approximately 48 miles from the VA outpatient 
clinic in Oscoda.

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  
38 U.S.C.A. § 1710 (Wets 2002); 38 C.F.R. § 17.36(a) (2009).  
The Secretary determines which categories of veterans are 
eligible to be enrolled, based upon enumerated priorities, 
with veterans who do not have any service-connected 
disabilities assigned the lowest priority, or Priority Group 
8.  38 C.F.R. § 17.36(b).

Beginning on January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in Priority 
Group 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c); see also 68 Fed. Reg. 2670-73 
(Jan. 17, 2003) (regarding the Secretary's decision to 
restrict enrollment to veterans in Priority Group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).  A veteran may apply to be enrolled in 
the VA healthcare system at any time; however, a veteran who 
wishes to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  38 
C.F.R. § 17.36(d).

The Board notes further that as part of medical services 
furnished to a veteran under section 1710(a) of this title, 
the Secretary may furnish such home health services as the 
Secretary finds to be necessary or appropriate for the 
effective and economical treatment of the veteran.  38 
U.S.C.A. § 1717 (West 2002); 38 C.F.R. § 17.38 (2009).  Thus, 
basic eligibility for benefits under paragraph (a) of 38 
U.S.C.A. § 1717 is established based under provisions in 38 
U.S.C.A. § 1710(a), which sets out nine possible bases for 
eligibility for VA care.  See 38 U.S.C.A. § 1710(a)(1)-(2).

38 U.S.C.A. § 1710(a)(1)(A)(B) provides that the Secretary 
shall furnish hospital care and medical services which the 
Secretary determines to be needed (A) to any veteran for a 
service-connected disability; and (B) to any veteran who has 
a service-connected disability rated at 50 percent or more.

38 U.S.C.A. § 1710(a)(2) provides that the Secretary shall 
furnish hospital care and medical services, and may furnish 
nursing home care, which the Secretary determines to be 
needed to any veteran-(A) who has a compensable service-
connected disability rated less than 50 percent or, with 
respect to nursing home care during any period during which 
the provisions of section 1710A(a) are in effect, a 
compensable service-connected disability rated less than 70 
percent; (B) whose discharge or release from active military, 
naval, or air service was for a disability that was incurred 
or aggravated in the line of duty; (C) who is in receipt of, 
or who, but for a suspension pursuant to section 1151 of this 
title (or both a suspension and the receipt of retired pay), 
would be entitled to disability compensation, but only to the 
extent that such veteran's continuing eligibility for such 
care is provided for in the judgment or settlement provided 
for in such section; (D) who is a former prisoner of war or 
who was awarded the Purple Heart; (E) who is a veteran of the 
Mexican border period or of World War I; (F) who was exposed 
to a toxic substance, radiation, or other conditions; or (G) 
who is unable to defray the expenses of necessary care as 
determined under section 1722(a) of this title.

In the case of a veteran who is not described in paragraph 
(1) and (2), the Secretary may, to the extent resources and 
facilities are available, and subject to the provisions of 
subsections (f) and (g), furnish hospital care, medical 
services, and nursing home care which the Secretary 
determines to be needed.  38 U.S.C.A. § 1710(a)(3).  
Subsection (f) and (g) pertains to the veteran's financial 
responsibility when he receives medical care.  38 U.S.C.A. § 
1710(a)(3).

38 U.S.C.A. § 1720C, non-institutional alternatives to 
nursing home care, provides that the Secretary may furnish 
medical, rehabilitative, and health-related services in non-
institutional settings for veterans who are eligible under 
this chapter for, and are in need of, nursing home care.  The 
Secretary shall give priority for participation in such 
program to veterans who (1) are in receipt of, or are in need 
of, nursing home care primarily for treatment of a service-
connected disability; or (2) have a service-connected 
disability rated at 50 percent or more.  The total cost of 
providing services or in-kind assistance in the case of any 
veteran for any fiscal year under the program may not exceed 
65 percent of the cost that would have been incurred by the 
Department during that fiscal year if the veteran had been 
furnished, instead, nursing home care under section 1710 of 
this title during that fiscal year.  The authority of the 
Secretary to enter into contracts under this section shall be 
effective for any fiscal year only to the extent that 
appropriations are available.  38 U.S.C.A. § 1720C(a)(1)(2) 
and (d).

Reimbursement of medical expenses for hospital care or 
medical services to which a veteran may be entitled under 
38 U.S.C.A. §§ 1701 et seq., including nursing home care, 
must meet certain criteria. 

With claims involving the payment/reimbursement by VA for 
medical expenses incurred as a result of private hospital 
care or medical services, it must first be determined whether 
the services for which payment is sought were authorized by 
VA.  See 38 U.S.C.A. § 1703(a).  This is a factual, not a 
medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).  VA's General Counsel, in response to the question 
regarding "[w]ho has the authority to approve or authorize a 
request for private hospitalization at VA expense under 38 
U.S.C.A. § 1703(a), and what type of action(s) is necessary 
to constitute prior authorization under 38 C.F.R. § [17.54]" 
has indicated that the requirements for obtaining prior 
authorization for private medical expenses are quite 
specific.  In addition to meeting statutory requirements for 
reimbursement, any verbal authorizations must be confirmed in 
writing.  See VA O.G.C. Concl. Op. 1-95, 8, 9.  In the case 
of an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.  Further, 38 C.F.R. § 17.54 
specifies that a request for authorization for non-VA 
treatment may be conducted through telephone contact.  38 
C.F.R. § 17.54(a).  If not authorized, it must be determined 
whether the claimant is otherwise entitled to payment or 
reimbursement for services not previously authorized.  See 38 
U.S.C.A. §1728(a) and the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725; see also Hennessey v. 
Brown, 7 Vet. App. 143 (1994).

In this case, the record reflects that there was no advance 
authorization for payment of the private medical expense 
incurred for home nursing care from May 31, 2005 to October 
8, 2005.  Rather, the appellant stated that VA told the 
Veteran that the services the Veteran was requesting were not 
available.  In an April 2006 letter, the VA Medical Center 
stated that although the Veteran was receiving VA healthcare 
at the Oscoda VA Clinic, VA was not his primary provider, and 
the hospice care and other home nursing services were not 
ordered by a VA provider.  Further, it was stated in the 
letter that there was no indication that VA was requested to 
provide the care in question, although the Board notes the 
appellant disputes this information.  In any event, it is 
clear from the record that there was no preauthorization of 
the home health services in question.  And, after receiving 
the private treatment, the appellant did not request 
reimbursement until after the Veteran had passed away in 
October 2005.  Therefore, there was no preauthorization and 
no record of application made to VA within 72 hours after the 
initiation of the private medical services.  38 C.F.R. § 
17.54.

Thus, there is no evidence that the appellant or Veteran 
obtained proper authorization for payment of the private 
medical expenses provided from May 31, 2005 to October 8, 
2005.  Accordingly, the Board must conclude that prior 
authorization was not obtained pursuant to 38 C.F.R. § 17.54, 
and that payment is not warranted for expenses incurred in 
conjunction with the private treatment under 38 U.S.C.A. § 
1703.

In terms of the legal criteria applicable to the 
payment/reimbursement for unauthorized medical expenses, 38 
U.S.C.A. § 1728 (as implemented at 38 C.F.R. § 17.120) sets 
forth a three-prong test.  The Board observes for the record 
that the provisions in 38 C.F.R. § 17.120 are conjunctive, 
not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. App. 
95 (1994) (only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned).  As such, 
the failure to satisfy any of the three criteria precludes VA 
from paying unauthorized medical expenses incurred at a 
private facility.  See Zimick v. West, 11 Vet. App. 45 
(1998); see also Malone v. Gober, 10 Vet. App. 539, 542 
(1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  
Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred as a result of 
private medical services, a claimant must be a veteran with a 
service-connected disability and must satisfy the following 
three conditions:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Alternatively, payment or reimbursement for certain 
unauthorized medical expenses determined to be related to 
emergency treatment may be made pursuant to the Veterans 
Millennium Healthcare and Benefits Act of 1999 (the 
"Millennium Act"), codified at 38 U.S.C.A. § 1725.  To be 
eligible for the payment or reimbursement of emergency 
expenses under the Millennium Act, a veteran must satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

Both statutes have a common element-the unauthorized 
treatment must have been for a medical emergency.  See 38 
U.S.C. §§ 1725(a)(1), 1728(a)(1); see also 38 C.F.R. § 17.121 
(describing limitations on payment or reimbursement for 
emergency care).  As noted above, this standard would be met 
if services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, or if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.

The appellant stated that the Veteran had become too ill to 
make the necessary trips to the VA Medical Center in Saginaw, 
Michigan, or to the VA outpatient clinic in Oscoda, Michigan.  
The appellant also submitted a May 2006 letter from Dr. R.W., 
the physician who certified the Veteran's death certificate.  
According to Dr. R.W., the Veteran had numerous health 
conditions, including progressive debility, prior subtotal 
gastrectomy and small bowel resection with secondary 
malabsorption syndrome, orthostatic hypotension with 
recurrent vomiting episodes, insulin-dependent diabetes 
mellitus, renal impairment, chronic anemia and dumping 
syndrome, neuropathy secondary to diabetes and B12 
deficiency, prior urinary tract infections, and prior 
congestive heart failure.  

While the record demonstrates that the Veteran's health was 
poor, the evidence does not support a conclusion that home 
nursing care was rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  The appellant stated that the Veteran first 
contacted VA regarding home nursing care in April 2005.  See 
June 2006 statement notice of disagreement.  Private care was 
not established until May 31, 2005, at least one month later.  
Moreover, the evidence does not establish, nor has the 
appellant contended, that during this period the Veteran 
experienced symptoms of such severity that a prudent 
layperson could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
Veteran in serious jeopardy.  There is no also evidence or 
contention that the private care received was provided by a 
hospital emergency department or a similar facility held out 
as providing emergency care to the public.  Therefore, the 
criterion in both 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728 
requiring treatment for a medical emergency has not been met.

Since the criteria under 38 U.S.C.A. §§ 1725, 1728 and 38 
C.F.R. § 17.120 have not been met, reimbursement for 
unauthorized medical services provided from May 31, 2005 to 
October 8, 2005 is not warranted.

As a final matter, the Board acknowledges the appellant's 
assertion that the Veteran was told in April 2005 by the 
Saginaw and Oscoda VA medical facilities that there were no 
VA home care and nursing services available.  However, while 
it is indeed regrettable that the appellant may been provided 
erroneous information regarding available benefits, payments 
of monetary benefits from the Federal Treasury must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided by others, including 
Government employees, and regardless of extenuating 
circumstances or claims of fairness.  See Office of Personnel 
Management (OPM) v. Richmond, 496 U.S. 414, 426 (1990); 
Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. 
Brown, 6 Vet. App. 416 (1994); see also Shields v. Brown, 8 
Vet. App. 346, 351 (1995) (holding that inaccurate advice 
does not create any legal right to benefits where such 
benefits are otherwise precluded); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (holding that erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits).


ORDER

Payment or reimbursement for medical expenses incurred for 
home nursing care from May 31, 2005 to October 8, 2005, is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


